
	
		I
		112th CONGRESS
		1st Session
		H. R. 1113
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Johnson of
			 Georgia (for himself, Mr.
			 Ellison, Mr. Grijalva,
			 Mr. McDermott,
			 Ms. Jackson Lee of Texas,
			 Ms. Clarke of New York,
			 Mr. Towns,
			 Mr. Thompson of Mississippi,
			 Ms. Norton,
			 Mr. Rangel,
			 Mr. Clarke of Michigan,
			 Ms. Lee of California,
			 Mr. Cohen,
			 Mr. Weiner,
			 Mr. Serrano, and
			 Mr. Hastings of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Civil Rights Act of 1964 to prohibit
		  discrimination on the basis of unemployment status.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Employment Act of
			 2011.
		2.AmendmentsTitle VII of the Civil Rights Act of 1964
			 (42 U.S.C. 2000e–1, et seq.) is amended—
			(1)in section 701 by
			 adding at the end the following:
				
					(o)The term
				unemployment status means being unemployed, having actively
				looked for employment during the then most recent 4-week period, and currently
				being available for
				employment.
					,
			(2)in section
			 703—
				(A)in the heading by
			 striking or national
			 origin and inserting national origin, or unemployment
			 status, and
				(B)by striking or national
			 origin each place it appears and inserting national origin, or
			 unemployment status,
				(3)in section 704(b)
			 by striking or national origin each place it appears and
			 inserting national origin, or unemployment status,
			(4)in section 706(g)(2) by striking or
			 national origin and inserting national origin, or unemployment
			 status, and
			(5)in section 717 by
			 striking or national origin and inserting national
			 origin, or unemployment status.
			
